T 17 TAYLOR, C.J.,
with whom WINCHESTER, J., joins dissenting.
I would affirm the unanimous Court of Civil Appeals. Mr. Benson was asked very *848specific and material questions on this life insurance application. It is undisputed that he did not answer those important questions truthfully. His estate should not benefit from this deception. Title 36 0.8.2011, Section 3609. He did not tell the truth and now the insurance company has to pay bad faith punitive damages. What is wrong with this picture?